I cannot concur in the decision of the majority in this case. *Page 624 
The policy on which recovery is sought contains alternative provisions covering payments for injuries accidentally sustained. These provisions are under the heads "ACCIDENT INSURANCE — SPECIFIC LOSSES" and "WEEKLY ACCIDENT INDEMNITY", which read as follows:
"ACCIDENT INSURANCE — SPECIFIC LOSSES
    "Part I. If within ninety days from the time of the accident any one of the following specific losses shall result solely from such injury, the Company will pay for such loss, in lieu of all other indemnity under this Policy, the specific sum shown herein;
    "PROVIDED, that not more than one such indemnity shall be payable as the result of any one accident.
"SPECIFIC LOSSES
    "For Loss of Both Hands or Both Feet ............ Five Hundred Dollars For Loss of Both Eyes .... Four Hundred Dollars For Loss of One Hand and One Foot ......... Five Hundred Dollars For Loss of One Hand or One Foot ............. Two Hundred Dollars For Loss of One Eye One .. Hundred Dollars.
    "In every case referred to in this Policy, the loss of any member or members above specified shall mean a loss by severance at or above the wrist joints or ankle joints, and the loss of eye or eyes shall mean the irrecoverable loss of entire sight thereof.
"WEEKLY ACCIDENT INDEMNITY
"Part II. TOTAL LOSS OF TIME
    "Sec. (a) Or, for the period of total loss of time commencing on date of the accident during which such injury alone shall wholly and continuously disable and prevent the Insured from performing any and every duty pertaining to any *Page 625 
business or occupation, the Company will pay ACCIDENT INDEMNITY AT THE RATE OF $10.00 PER WEEK."
The plaintiff's injury resulted in an amputation of his thigh four inches above the knee. He was paid two hundred dollars on the theory that he had lost one foot. The policy provides that "In every case referred to in this Policy, the loss of any member or members above specified. shall mean a loss by severance at or above the wrist joints or ankle joints * * *." I assume this provision to have been inserted to make certain that the specific sums provided for would not have to be paid for the partial loss of a foot or hand. I do not construe the provisions for specific loss to cover injuries which go far beyond the loss of a foot. I think in such circumstances Part II, under the head "Weekly Accident Indemnity" can be invoked, and that the insured is entitled to be paid the weekly indemnity rate for a period not exceeding fifty-two weeks. I take this position because I think it settled law that the policy in question should be construed most strongly in favor of the insured plaintiff. I agree that if there were simply a loss of one foot the insured could only collect the specific sum provided for that injury, and could not recover any sum by way of alternative claim, under Part II quoted above, covering weekly accident indemnity; but I do not think that the provision quoted above, with respect to severance at or above the wrist joint or ankle joint, was intended to, or does, mean that the injury which the plaintiff sustained is covered by the schedule of "Specific Losses" mentioned above.
The majority opinion which holds that the plaintiff is confined to the two hundred dollar provision made for specific loss, rightly held that the second question raised as to the use of the company's draft in the settlement of the plaintiff's claim did not arise. In my opinion, the use of that draft did not operate to bar the plaintiff from asserting his present claim. I would, therefore, affirm the judgment of the trial court. *Page 626